 In the Matter Of MODERN DIE & STAMPING CO.andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, LOCAL UNION #509 (UAW-CIO)Case No. R-5862.-Decided September 14, 1943Mr. George J. Tapper,of Los Angeles, Calif., for the Company.Katz, Gallagherc0Margolis, by Messrs. Ben MargolisandWalter 0.Howell,of Los Angeles, Calif., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United,Auto-m.obile,Aircraft & Agricultural Implement Workers of America,Local Union #509 (UAW-CIO), herein called the Union, allegingthat a question affecting commerce had arisen, concerning the repre-sentation of employees of Modern Die & Stamping Co., Los Angeles,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeBarlett Breed, Trial Examiner. Said hearing was held at Los Angeles,California, on August 17, 1943.The Company and, the. Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearingon the issues, and to file briefs with the Board. 'The TrialExaminer'srulings are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI1.THE BUSINESS OF THE COMPANYModern Die & Stamping Co. is a proprietorship, solely owned byJohn G. Buyser. The Company operates a machine shop in LosAngeles, California, where it manufactures tools, dies,jigs, fixtures,and specialmachinery.During the year 1942, the Company purchasedraw materials,consisting chiefly of steel and cast iron, of a value ap-52 N. L.R. B., No. 103.606 MODERN DIE& STAMPING CO.607proximating $50,000, about 90 percent of which originated outside theState of California.During the same period it sold products of avalue approximating $500,000.About $20,000 worth of these productswere shipped outside the State of California.Most of its productsare used in California in the manufacture of airplanes.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local Union #509, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusivebargaining representative for its employees unless, and until it iscertified by the Board.A statement of an agent of the Board, introduced into evidence,indicates that the Union represents a substantial number of theCompany's employees in the appropriate unit.'IV. THE APPROPRIATE UNITThe parties are in agreement as to what constitutes an appropriateunit but differ concerning two men whom the Company would includeand the Union would exclude.J. Rollinsis a tool and die maker who works at a board, breakingdown drawings for the balance of the workmen.He is in effect adraftsman.He works in a room away from the shop. Since his activ-ities areunlike those of the employees in the unit, and he is physicallyseparated from them, we shall exclude him from the unit.C. Hilliswhat was termed by the Company's witness a "production-co-ordinator."He does not engage in actual production work butworks at a desk in the shop office. He watches the central board for de-livery dates on orders and sees to it that they go out on time, con-veys orders of the superintendent to the men in the shop, handles`.work stoppages," 2 and handles all shipping and part of receiving.We find that the work of Hill is clerical and quasi-supervisory innature and therefore shall exclude him from the unit.1The Union submitted to the Board's agent 34 authorization cards, 31 of which bearapparently genuine original signatures that correspond with names listed on the Company'sJuly 21, 1943, pay roll, which contains 54 names in the appropriate unitThirto_two cardswere dated during June and July 1913Two were undated.'Calls from customers for the purpose of delaying production on an order come directto Hill.He finds the workman who is doing the job and takes the work from him, puttingit under the bench.He then sees that the man is given new workwhen the job is to becompleted,he sees that it is returned t., thnn who orio-inally had if 608`DECISIONS OF. NAMFI^ONAL LABOR RELATIONS BOARDWe find in substantial accord with the stipulation of the parties,that all employees of the Company, excluding J. Rollins, C. Hill, thewatchman, office employees, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyIDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Modern Die &Stamping Co., Los Angeles, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent 'for the National Labor. Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec=tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son atthe polls, but excluding those employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, Local Union#509, affiliated with the Congress of Industrial Organizations, forthe purposes of collectivebargaining.CHAIRMAN MILT s took no part in the consideration of the aboveDecision and Direction of Election.